DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on February 19, 2021 is acknowledged. Claims 1-15 are pending in this application. Claims 8-14 remain withdrawn from examination. Claims 1-7 are amended. Claim 15 is new. Claims 1-7 and 15 are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on February 25, 2021 and April 5, 2021 is acknowledged. Signed copies are attached to this office action. 

Maintained and New Objections/Rejections
Claim Objections
Claims 5, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejections below. 
Regarding claim 5, the prior art references do not disclose the addition of an organic acid with the silicon particles. There is no motivation or advantage disclosed within any of the prior art references to add an organic acid. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troczynski et al. (US 2005/0232837;  cited on IDS dated October 29, 2019). 
Troczynski discloses  a composition for producing hydrogen upon reaction of metal particles selected from the group consisting of aluminum, magnesium, silicon, and zinc with water, in the presence of an effective amount of a catalyst (abstract, claim 1). The reaction is performed at a pH of between 4 and 10 (paragraph 0020).
 The metal particles and the catalyst are in the form of particles having a size between 0.01 and 1000 m (paragraph 0070). It is noted that 0.01 m is 10 nm and would therefore meet the limitation of a crystallite diameter recited in the instant specification and the limitation within claim 2. 
The recitation of particles indicates a solid as recited in the instant claims.

The recitation of “wherein the preparation is orally ingestible” is future intended use and therefore not given patentable weight. 
Troczynski anticipates rejected claims. 

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foord et al. (US 2012/0275981; cited on the IDS dated October 29, 2019). 
Foord teaches a process for producing nonpassivated silicon, a process for producing hydrogen when contacting water with nonpassivated silicon, and encapsulated nonpassivated silicon with an organic coating (abstract). 
The term nonpassivated silicon is silicon that is capable of reacting with water a pH of from 5.5-8.5 and at a temperature which is equal to or less than 100 Celsius to produce hydrogen (paragraph 0046), which is a solid preparation of silicone fine particles which has a capability of generating hydrogen as recited in claim 1. 
The nonpassivated silicon is a silicon nanopowder and typically has a particle size of 0.5-1000 nm (paragraph 0057). One embodiment has a mean particle size of less 
The recitation “exhibits a capability of generating hydrogen in an amount of 3 mL/g or more when brought into a water-containing liquid having a pH value of 7 or more” in claim 2 is construed as a physical property exhibited by a solid composition of silicon fine particles having a diameter of 1 nm or more and 100 nm or less as taught in the prior art when brought into contact with a water containing liquid having a pH of 7 more. As the cited prior art teaches a solid composition having a crystallite composition having particles sizes of 1 nm or more or 100 nm or less, it follows that said composition will exhibit this property when brought into a water-containing liquid having a pH value of 7 or more, absent factual evidence to the contrary.   
The recitation of “wherein the preparation is orally ingestible” is future intended use and therefore not given patentable weight. 
Regarding claim 6, the nonpassivated silicon powder can be packed into a gelatin capsule (paragraph 0196). 
Foord, therefore, anticipated the rejected claims. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (Concentration of hydrogen molecules and splitting water using silicon nanoparticles, The 62nd JSAP Spring Meeting Koen Yokoshu, 2015, 11a-A27-6; cited on IDS dated October 29, 2019). 
Matsuda discloses 1000mL/g or more of hydrogen is generated by reacting, with KOH having a pH pf 12-14, silicon nanoparticles prepared by using silicon chips discharged/wasted in the process in the production of silicon wafers (lines 4-6).  It is 
Silicon nanoparticles were prepared by pulverizing silicon powder. The average crystal size of the nanoparticles was estimated to be 23.4 nm (lines 12-13). 
Figure 1 discloses the relationship between the dissolved hydrogen concentration and the reaction time when the silicon nanoparticles are reacted with an aqueous solution having a pH of 8 and an aqueous solution having a pH of 7.
The recitation of “wherein the preparation is orally ingestible” is future intended use and therefore not given patentable weight. 
Matsuda, therefore, anticipates the rejected claims.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourzac (Hydrogen Fuel on Demand with Silicon Nanoparticles, Chemical and Engineering News,  January 24, 2013; cited on IDS dated October 29, 2019).
Bourzac discloses the reaction of slightly basic water with three types of roughly spherical silicon particles: 10-nm-diameter particles made in the lab along with commercially available 100-nm and 40-μm ones. The smallest particles are surprisingly fast, the scientists report. The 10-nm particles produce 1 mmol of hydrogen in five seconds, while the 100-nm and 40-μm ones take 811 and 3,075 seconds, respectively. 
The recitation “exhibits a capability of generating hydrogen in an amount of 3 mL/g or more when brought into a water-containing liquid having a pH value of 7 or more” in claim 2 is construed as a physical property exhibited by a solid composition of silicon fine particles having a diameter of 1 nm or more and 100 nm or less as taught in the prior art when brought into contact with a water containing liquid having a pH of 7   
The recitation of “wherein the preparation is orally ingestible” is future intended use and therefore not given patentable weight. 
Bourzac, therefore, anticipates the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foord et al. (US 2012/0275981; cited on IDS dated October 29, 2019) and Matsuda et al. (Concentration of hydrogen molecules and splitting water using silicon nanoparticles, The 62nd JSAP Spring Meeting Koen Yokoshu, 2015, 11a-A27-6; cited on IDS dated  October 29, 2019) in view of Loyless et al. (A sodium bicarbonate dosing methodology for pH management in Freshwater-recirculating Aquaculture Systems, pages 198-205,  available online 09 Jan 2011, Abstract Only; cited on IDS dated October 29, 2019). 
Foord discloses a process of producing hydrogen by contacting water with nonpassivated silicon. Foord additionally defines nonpassivated silicon to be silicon that is capable of reacting with water a pH of from 5.5-8.5 (paragraph 0046). 

Matsuda discloses the relationship between the dissolved hydrogen concentration and the reaction time when the silicon nanoparticles are reacted with an aqueous solution having a pH of 8 and an aqueous solution having a pH of 7. Matsuda additionally discloses KOH is used as a pH adjusting agent. 
 While the prior art discloses hydrogen can be generated over a broad range of 5.5 to 8.5, neither Foord nor Matsuda teach the use of sodium hydrogen carbonate (sodium bicarbonate) as the pH adjusting agent. 
Loyless discloses sodium bicarbonate can be used to adjust alkalinity upwards to assure desirable pH levels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use sodium bicarbonate to adjust the pH of the water of the prior art teachings of Foord and Matsuda since sodium bicarbonate is disclosed as the preferred additive for increasing alkalinity because it is inexpensive, dissolves rapidly, and is safe for both personnel and fish in Loyless. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant has presented the same argument for all rejections, therefore, the Examiner will address the arguments together. 
Applicant argues:
*Applicant has amended the claims to recite “wherein the preparation is orally ingestible”. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,617,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass the limitations of the patented claims.  The patented claims require an acid (instant claim 5) and a covering layer (instant claims 7 and 15), however, it is noted that the instant claims utilize comprising language allowing for said inclusion.
Response to Arguments
Applicant did not address the double patenting rejection, therefore, the rejection is maintained for the reasons for record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615